         Case 21-05041-grs            Doc 3 Filed 06/14/21 Entered 06/14/21 15:36:31                         Desc Main
                                            Document      Page 1 of 3
                                      UNITED STATES BANKRUPTCY COURT
                                       EASTERN DISTRICT OF KENTUCKY
                                             LEXINGTON DIVISION

IN RE

CAMBRIAN HOLDING COMPANY, INC., et al1                                                                  CASE NO. 19-51200

DEBTOR(S)                                                                                      JOINTLY ADMINSTERED


ELLEN ARVIN KENNEDY, SOLELY IN HER
CAPACITY AS LIQUIDATING TRUSTEE OF                                                                            PLAINTIFF(S)
THE CAMBRIAN LIQUIDATING TRUST

V.                                                                                                        ADV. NO. 21-5041

                                                                                                           DEFENDANT(S)
ARAMARK UNIFORM SERVICES, INC.
                                    SUMMONS IN AN ADVERSARY PROCEEDING

YOU ARE SUMMONED and required to file electronically a motion or answer to the Complaint which is attached to this
Summons with the Clerk of the Bankruptcy Court within 60 days after the date of issuance of this Summons.

At the same time, you must also serve a copy of the motion or answer upon Plaintiff’s attorney, T. Kent Barber. (The
attorney should receive notice automatically when the motion or answer is filed electronically.)

If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.

IF YOU FAIL TO RESPOND TO THE SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE YOUR
CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT AND JUDGMENT BY DEFAULT
MAY BE TAKEN AGAINST YOU FOR THE RELIEF DEMANDED IN THE COMPLAINT.

Date of Issuance: June 14, 2021



                                                                   Nathan W. Lee, Clerk
                                                                   US Bankruptcy Court

                                                                   By: /s/Ashlee W. Denington
                                                                   Deputy Clerk


The affixing of this Court’s electronic seal above is proof this document has been entered by the Clerk in the
official record of this case.




1
 The Debtors in these Chapter 11 cases are (with the last four digits of their federal tax identification numbers in parentheses):
Cambrian Holding Company, Inc. (8203), Cambrian Coal LLC (3394), Apex Energy, Inc. (3455), C.W. Augering, Inc. (2875),
Marshall Resources, Inc. (9735), PLM Holding Company LLC (7427), Bear Branch Coal LLC (0674), Clintwood Elkhorn Mining
LLC (6910), Gatliff Coal LLC (5768), Perry County Coal LLC (4382), Ray Coal LLC (0981), Whitaker Coal LLC (8270), Pike-
Letcher Land LLC (8952), Premier Elkhorn Coal LLC (8951), Raven Rock Development LLC (1351), Rich Mountain Coal LLC
(1974), S.T. & T. Leasing, Inc. (0340), T.C. Leasing, Inc. (7705), and Shelby Resources, LLC (5085).
         Case 21-05041-grs            Doc 3 Filed 06/14/21 Entered 06/14/21 15:36:31                         Desc Main
                                            Document      Page 2 of 3
                                      UNITED STATES BANKRUPTCY COURT
                                       EASTERN DISTRICT OF KENTUCKY
                                             LEXINGTON DIVISION


IN RE

CAMBRIAN HOLDING COMPANY, INC., et                                                                    CASE NO. 19-51200
al1
                                                                                           JOINTLY ADMINISTERED
DEBTOR(S)

ELLEN ARVIN KENNEDY, SOLELY IN HER
CAPACITY AS LIQUIDATING TRUSTEE OF                                                                          PLAINTIFF(S)
THE CAMBRIAN LIQUIDATING TRUST

V.                                                                                                      ADV. NO. 21-5041

                                                                                                          DEFENDANT(S)
ARAMARK UNIFORM SERVICES, INC.

                                         CERTIFICATE OF SERVICE

          I,                                       (name), certify that service of this Summons and a copy of the

    Complaint was made                                         (date) by:


                 Mail service: Regular, first class United States mail, postage fully pre-paid, addressed to:




                 Personal Service: By leaving the process with the defendant or with an officer or agent of
                  defendant at:



1
 The Debtors in these Chapter 11 cases are (with the last four digits of their federal tax identification numbers in parentheses):
Cambrian Holding Company, Inc. (8203), Cambrian Coal LLC (3394), Apex Energy, Inc. (3455), C.W. Augering, Inc. (2875),
Marshall Resources, Inc. (9735), PLM Holding Company LLC (7427), Bear Branch Coal LLC (0674), Clintwood Elkhorn Mining
LLC (6910), Gatliff Coal LLC (5768), Perry County Coal LLC (4382), Ray Coal LLC (0981), Whitaker Coal LLC (8270), Pike-
Letcher Land LLC (8952), Premier Elkhorn Coal LLC (8951), Raven Rock Development LLC (1351), Rich Mountain Coal LLC
(1974), S.T. & T. Leasing, Inc. (0340), T.C. Leasing, Inc. (7705), and Shelby Resources, LLC (5085).
        Case 21-05041-grs         Doc 3     Filed 06/14/21 Entered 06/14/21 15:36:31             Desc Main
                                            Document      Page 3 of 3




               Residence Service: By leaving the process with the following adult at:




               Certified Mail Service on an Insured Depository Institution: By sending the process by
                certified mail addressed to the following officer of the defendant at:




               Publication: The defendant was served as follows: [Describe briefly]




               State Law: The defendant was served pursuant to the laws of the State of                 , as
                follows: [Describe briefly]



         If service was made by personal service, by residence service, or pursuant to state law, I further certify
 that I am, and at all times during the service of process was, not less than 18 years of age and not a party to the
 matter concerning which service of process was made.

         Under penalty of perjury, I declare that the foregoing is true and correct.


         Date                       Signature


                 Print Name:                    ___________________________________

                 Business Address:              ___________________________________

                                                ___________________________________




Note: Upon service, this certificate should be completed and filed with the Court. If filing electronically, the
appropriate event for filing is Summons Service Executed on the Adversary Complaint & Summons menu.
